Exhibit 12 SILGAN HOLDINGS INC. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Unaudited) The following table sets forth Silgan Holdings Inc.’s computation of its ratio of earnings to fixed charges for the periods presented: Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, (Dollars in thousands) Earnings before fixed charges: Income before income taxes $ Interest and other debt expense Interest portion of rental expense 83 92 Earnings before fixed charges $ Fixed charges: Interest and other debt expense $ Interest portion of rental expense 83 92 Capitalized interest 74 ) 171 Total fixed charges $ Ratio of earnings to fixed charges
